      Case 4:18-cv-00422-RH-MAF Document 104 Filed 02/27/20 Page 1 of 3



                                                                        Page 1 of 3

          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION


ALBERT T. OWENS,

      Plaintiff,

vs.                                             Case No. 4:18cv422-RH-CAS

CAPTAIN TOWNSEND, et al.,

     Defendants.
_________________________/


                                   ORDER

      Defendants Smith, Edwards, and Townsend filed a motion for

summary judgment, ECF No. 96, which also seeks to have Plaintiff’s in

forma pauperis status revoked. An Order was recently entered providing

guidance to the pro se Plaintiff as to his obligation in responding to the

motion. ECF No. 101.

      Plaintiff has now filed a “motion to suppress” an exhibit which was

included with Defendants’ summary judgment motion. ECF No. 103.

Plaintiff points out that two transcripts of the Plaintiff’s deposition were

included in the motion, but neither transcript contains the signature of the

court reporter. ECF No. 103 (citing to ECF No. 96-1 and 96-4).
     Case 4:18-cv-00422-RH-MAF Document 104 Filed 02/27/20 Page 2 of 3



                                                                      Page 2 of 3

      Rule 30(f) of the Federal Rules of Civil Procedure requires a

certification “that the witness was duly sworn and that the deposition

accurately records the witness’s testimony. The certificate must

accompany the record of the deposition.” Fed. R. Civ. P. 30(f)(1). The

transcripts are not properly presented because they are unsigned.

      Rule 56 of the Federal Rules of Civil Procedure provide that when a

party “fails to properly support an assertion of fact,” the Court may “give an

opportunity to properly” do so. Fed. R. Civ. P. 56(e)(1). Accordingly,

Plaintiff’s motion to suppress the exhibits is granted, but Defendants shall

have until March 13, 2020, in which to file a proper exhibit. Plaintiff is

reminded of his March 26, 2020, deadline in which to file his response in

opposition to Defendants’ motion for summary judgment. See ECF No.

101. Defendants are reminded of their April 3, 2020, deadline in which to

file a reply memorandum of up to 3,200 words, if permissible under Local

Rule 56.1(D).

      Accordingly, it is ORDERED:

      1. Plaintiff’s motion to suppress Defendant’s Exhibits (ECF No. 96-1

and 96-4) ECF No. 103, is GRANTED.



Case No. 4:18cv422-RH-CAS
     Case 4:18-cv-00422-RH-MAF Document 104 Filed 02/27/20 Page 3 of 3



                                                                   Page 3 of 3

      2. Defendant has until March 13, 2020, to resubmit the exhibits if

Defendants intend to rely upon that evidence in support of their motion for

summary judgment.

      3. The Clerk shall return this file upon the Defendant’s compliance

with this Order, or no later than March 13, 2020.

      DONE AND ORDERED on February 27, 2020.



                                  S/ Charles A. Stampelos
                                  CHARLES A. STAMPELOS
                                  UNITED STATES MAGISTRATE JUDGE




Case No. 4:18cv422-RH-CAS
